Shearn, J.
(concurring):
I agree with the opinion of Mr. Justice Davis with the exception of the statement therein “ The fraud, if any, was made possible and easy by the plaintiff’s relinquishment of control over her property and by her failure to require that *871the bond and mortgage be held in the name of her trustee.” In this particular I agree with Mr. Justice Scott that a cestui que trust is not “to be debarred from following property which her trustee has stolen or given away without consideration, merely because by appointing him trustee she put him in a position to defraud her.” In my opinion the case turns upon the application of the maxim that where the equities are equal, the law shall prevail.